Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 5/13/2022 has been entered. Claims 1-2, 4-8, 10-13, 15-17 and 19-20 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 5/13/2022, with respect to claims 1-2, 8, 13 and 17 have been fully considered and are persuasive. The rejection of claims 1-2, 8, 13 and 17 has been withdrawn. 

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the at least one upstream channel and one or more other upstream channels form a first binding group, and wherein the operation of instructing to stop or suspend comprises: instructing the CM to stop or suspend service flow transmission through the first binding group; or instructing the CM to perform service flow transmission through a second binding group, where the second binding group does not comprise the at least one upstream channel”. The closest prior art of record, Ramachandran et al. U.S. Patent Application Publication No. US 2013/0088961 A1, either singularly or in combination, cannot teach or suggest the above uniquely distinct features.

Regarding claim 8, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the at least one upstream channel and one or more other upstream channels form a first binding group, and wherein stopping or suspending the service flow transmission comprises: stopping or suspending service flow transmission through the first binding group; or performing service flow transmission through a second binding group, where the second binding group does not comprise the at least one upstream channel”. The closest prior art of record, Ramachandran et al. U.S. Patent Application Publication No. US 2013/0088961 A1, either singularly or in combination, cannot teach or suggest the above uniquely distinct features.

Regarding claim 13, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the at least one upstream channel and one or more other upstream channels form a first binding group, and wherein stopping or suspending the service flow transmission comprises: stopping or suspending service flow transmission through the first binding group; or performing service flow transmission through a second binding group, where the second binding group does not comprise the at least one upstream channel”. The closest prior art of record, Ramachandran et al. U.S. Patent Application Publication No. US 2013/0088961 A1, either singularly or in combination, cannot teach or suggest the above uniquely distinct features.

Regarding claim 17, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the at least one upstream channel and one or more other upstream channels form a first binding group, and wherein stopping or suspending the service flow transmission comprises: stopping or suspending service flow transmission through the first binding group: or performing service flow transmission through a second binding group, where the second binding group does not comprise the at least one upstream channel”. The closest prior art of record, Ramachandran et al. U.S. Patent Application Publication No. US 2013/0088961 A1, either singularly or in combination, cannot teach or suggest the above uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631